DETAILED ACTION
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 25 is objected to because of the following informalities:  “is directly contact” appears to be grammatically incorrect.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 15-16, 18-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (5,735,927) in view of Zilnyk (2004/0206128).  Sanghera teaches an optical fiber preform production method comprising inserting a glass rod into a through hole of a cladding glass body to form an assembly, wherein the cladding glass body is a cladding of an optical fiber (col. 6 lines 7-10). Sanghera also teaches sealing both ends of the assembly to form a hermetically sealed inner hole (col. 6 lines 31-45, 64-67, col. 7 lines 6-10), wherein an internal pressure in the sealed inner hole is negative relative to atmospheric pressure (col. 7 lines 6-15). However, Sanghera is silent regarding the assembly further comprising a dummy rod and a connecting glass tube. Like Sanghera, Zilnyk also teaches an optical fiber preform production method comprising inserting a glass rod 30(1) into a through hole that penetrates a cladding glass body 34(1), wherein the cladding glass body is a cladding of an optical fiber ([0042], [0044], figure 2). Zilnyk also discloses the assembly further comprises a glass tube 34(2) welded in advance to a first end of the cladding glass body and a solid dummy rod 30(2) that is inserted into the connecting glass tube, since it is attached to the glass rod ([0047]). Zilnyk teaches the dummy rod serves as a handle for the preform ([0042]) and the glass tube serves to support a protruding portion of the dummy rod in the assembly (figures 2-3). Zilnyk further teaches closing a first tip opening end of the connecting glass tube by means of a rib ([0048]). Zilnyk teaches closing a second opening of the through-hole that opens in a second end of the cladding glass body by heating and deforming the second end, wherein the glass rod is inserted before closing the second end and an inner hole 37 is formed by sealing both ends of the through hole ([0047], [0048] figure 3). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided a dummy rod and connecting glass tube to the assembly of Sanghera, so as to provide for a handle for the preform. In modifying the assembly, cladding glass body of Sanghera would further comprise of a connecting glass tube, wherein a dummy rod connected to the glass rod would be inserted. Also, as just as Sanghera teaches the end is heated to integrate the tube with the rod (col. 6 lines 35-41, figure 3), the connecting glass tube would also be heated to integrate the dummy silica rod and the connecting glass tube.
Regarding claim 15, Sanghera recognizes it is common to draw optical fiber from the preform by inserting the second end of the optical fiber preform in a heating furnace so as to be heated and continuously feed the optical fiber preform into the furnace and drawing an optical fiber continuously from the second end while integrating the glass rod with the cladding glass body (col. 2 lines 20-27). Zilnyk also teaches inserting the second end of the optical fiber preform in a heating furnace so as to be heated and continuously feeding the optical fiber preform into the heating furnace and drawing an optical fiber continuously from the second end while integrating the glass rod with the cladding glass body ([0041], [0047]).
Regarding claims 18-19, Sanghera teaches inner hole is under vacuum, but doesn’t specify a value. Zilnyk teaches an internal pressure secured in the inner hole is on the order of 1 Torr, which is less than 1kPa, and considered a negative pressure relative to atmospheric pressure ([0051]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (5,735,927) in view of Zilnyk (2004/0206128) as applied to claim 3 above, and further in view of Hirano et al. (2003/0145630). Sanghera teaches the second opening is closed, after inserting the glass rod, by heating and deforming the second end and vacuum suctioning the inside of the through hole (col. 6 lines 58-61). Zilnyk also teaches the second opening is closed, after inserting the glass rod, by heating and deforming the second end while vacuum suctioning the inside of the through hole ([0051]). However, the vacuum suctioning is not coming from the second end. Hirano teaches closing the second end 31b by heating the connecting glass tube to integrate with the glass rod ([0102]). Hirano teaches a similar method for producing an optical fiber preform comprising inserting a glass rod into a through hole of a cladding glass body, wherein a connecting glass tube 33a is welded to a first end of the cladding glass body ([0101]-[0102]). Hirano also teaches sealing an opening end of the connecting glass tube to the glass rod by heating the connecting glass tube, thereby integrating the glass rod and connecting glass tube ([0102], figure 3). Hirano also teaches performing this closing while gas within the through hole is evacuated by vacuum suctioning (note arrows in figure 3D, [0093], [0078]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a vacuum at the second end when closing the second end as an alternative to the evacuating from the first end, as Hirano teaches is predictably provides for the successful evacuation the gas within the through-hole.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (5,735,927) in view of Zilnyk (2004/0206128) as applied to claim 3 above, and further in view of Dong et al. (6,460,378).  Sanghera and Zilnyk don’t specify a gap at the second end.  Dong teaches a similar method of producing an optical fiber preform comprising inserting a glass rod into a cladding glass body. Dong teaches the glass rod is arranged within the through-hole of cladding body such that a second end (top) is closed by integrating the glass tube with the rod and the region, so that region of the glass rod that is not inserted into the through hole is secure, and a gap in which the rod is not inserted into the inside of the through-hole in the axial direction is secured on the first end (bottom) by a spacer (fig. 2b, col. 4 lines 49-67). Dong teaches an alternative method for securing a glass rod within a cladding glass body, wherein placement of the glass rod within the length of the cladding glass body defines the desired effective portions of the optical fiber preform. Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have placed the glass rod within the cladding glass tube such that their lengths do not coincide as an alternative arrangement, so as to define the desired effective portions of the optical fiber preform, as suggested by Dong.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (5,735,927) in view of Zilnyk (2004/0206128) as applied to claim 3 above, and further in view of Yamamoto et al. (JP 11139841, abstract provided). Sanghera teaches heating the tube to soften the tube and collapsing the tube onto rod (col. 6 lines 36-41). A similar connection between the connecting glass tube and dummy would also be expected, as demonstrated by Yamamoto. Yamamoto teaches integrating a connecting glass tube to a dummy rod, by reducing a diameter of the first tip opening of the connecting tube (figure 1, abstract). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have similarly reduced the diameter of the opening of the connecting glass tube so as provide a seal around the dummy rod.
 Claim 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Sanghera et al. (5,735,927) in view of Zilnyk (2004/0206128) as applied to claim 3 above, and further in view of Nagashima et al. (2018/0244556). Sanghera and Zilnyk do not specify multiple cores. Nagashima teaches a method for producing an optical fiber preform comprising inserting a plurality of glass rods into a plurality of through holes within a cladding glass body, wherein the cladding glass body is a cladding of a multi-core optical fiber (abstract, figures 2-5). Nagashima teaches optical fibers comprising multiple cores allows for increased amount of data transmission ([0003]). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have provided for a cladding with a plurality of through holes and inserting a plurality of core rods, as an alternative arrangement, so as to produce multi-core optical fibers that can provide for data transmission within an optical fiber. Nagashima further teaches welding a connecting glass tube to an end of the cladding glass body (figure 4B, [0032]). In modify the process of Sanghera and Zilnyk, the dummy rod inserted in the connect glass tube would result in the cladding glass body is in direct contact with an end face of the dummy rod.   
Response to Arguments
Applicant’s arguments filed March 23, 2003, with respect to the rejection(s) of claim(s) 1 under Zilnyk and Hirano have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sanghera.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741